Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Applicants have amended claims 2-13 and 15 and canceled claim 14 in the amendment filed on January 27, 2021.  The claims 1-13 and 15 are considered allowable.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The invention relates to a crystalline form D1 of a compound having the Formula 
    PNG
    media_image1.png
    213
    408
    media_image1.png
    Greyscale
wherein the X-ray diffraction peaks are as defined in claim 1.  The closest prior art for the crystalline form D1 claimed in claim 1 is WO 2010/114943 which teach crystalline forms E and H of the compound 
    PNG
    media_image1.png
    213
    408
    media_image1.png
    Greyscale
 which do not have any of the characteristic peaks found in instant claim 1. The claimed crystalline form in claim 1 is neither taught nor suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is (571)272-9043.  The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the 
Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626